In Re: Pala, Inc. and Aetna Casualty & Surety Company, applying for Certiorari, or writ of Review, to the court of Appeal First Circuit, Number 82-CA-0829, 439 So.2d 1094, from the Eighteenth Judicial District Court, Parish of Iberville, Number 25,582 Division “B”.
Denied.
MARCUS & LEMMON, JJ., would grant the writ.
BLANCHE, Justice, would grant the writ.
The plaintiff has the same burden of proof in compensation cases as in other civil disputes. The jurisprudential “presumption” applied by the majority of the court in Hammond v. Fidelity and Casualty Co. oí New York, 419 So.2d 829 (La.1982) would not be applicable here as the chain of causation was broken by the plaintiff’s full recovery and his further disability thereafter was not work related.